

RELEASE AGREEMENT
 
I understand that my employment with Sunesis Pharmaceuticals, Inc. (the
“Company”) is terminating effective June 6, 2008. I further understand that if I
sign this Release Agreement (the “Release”) and allow it to become effective,
then the Company shall provide me with the following severance benefits under
the terms of my Amended and Restated Executive Severance Benefits Agreement
dated as of May 27, 2008: (1) a lump-sum payment equal to nine (9) months’ of my
base salary, less standard payroll deductions and withholdings, payable within
thirty (30) days after the Effective Date of this Release; (2) provided I timely
elect continued coverage under COBRA (as defined in my Amended and Restated
Executive Severance Benefits Agreement), payment of the premiums to continue my
group health insurance coverage, including coverage for my eligible dependents,
for a maximum period of nine (9) months following my termination (or such lesser
number of months as my dependents and I are eligible for such coverage); and (3)
the vesting of my outstanding Stock Awards (as defined in my Amended and
Restated Executive Severance Benefits Agreement) shall be accelerated such that
as of my termination date, those Stock Awards that would have vested in the
ordinary course over the twelve (12) month period following the date of my
termination had I remained continuously employed by the Company during such
period shall be fully vested and exercisable; and, in addition to such severance
benefits under my Amended and Restated Executive Severance Benefits Agreement,
an offer, open through July 1, 2008, to amend my vested stock options
outstanding as of my termination date in accordance with the Acceptance of
Option Amendment attached hereto as Exhibit A.
 
I understand that this Release, together with the Amended and Restated Executive
Severance Benefits Agreement between me and the Company, constitutes the
complete, final and exclusive embodiment of the entire agreement between me and
the Company with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Amended and
Restated Executive Severance Benefits Agreement, which I have executed and of
which this Release is a part.
 
1.  Proprietary Information Obligations. I hereby confirm my obligations under
my Confidentiality Agreement with the Company.
 
2. General Release. In exchange for severance benefits and other consideration
provided to me by the Amended and Restated Executive Severance Benefits
Agreement that I am not otherwise entitled to receive, I hereby generally and
completely release the Company and its current and former directors, officers,
employees, stockholders, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release (collectively, the “Released Claims”). The Released Claims
include, but are not limited to: (1) all claims arising out of or in any way
related to my employment with the Company or its affiliates, or the termination
of that employment; (2) all claims related to my compensation or benefits,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company or its affiliates; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the federal Employee Retirement Income Security Act
of 1974 (as amended), and the California Fair Employment and Housing Act (as
amended). Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; or (2) any rights which are
not waiveable as a matter of law. In addition, nothing in this Release prevents
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, or the
California Department of Fair Employment and Housing, except that I hereby waive
my right to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the Excluded Claims,
I am not aware of any claims I have or might have against any of the Released
Parties that are not included in the Released Claims.
 
1.

--------------------------------------------------------------------------------


3. ADEA Waiver. I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA. I also acknowledge that the
consideration given for the Released Claims is in addition to anything of value
to which I was already entitled. I further acknowledge that I have been advised
by this writing, as required by the ADEA, that: (a) the Released Claims do not
apply to any rights or claims that arise after the date I sign this Release; (b)
I should consult with an attorney prior to signing this Release (although I may
choose voluntarily not to do so); (c) I have twenty-one (21) days to consider
this Release (although I may choose to voluntarily sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).
 
4. Section 1542 Waiver. I acknowledge that I have read and understand Section
1542 of the California Civil Code which reads as follows: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his or her favor at the time of executing the release, which if known by him
or her must have materially affected his or her settlement with the debtor.” I
hereby expressly waive and relinquish all rights and benefits under that section
and any law of any jurisdiction of similar effect with respect to my release of
any claims I may have against the Company.
 
5. Representations. I hereby represent that I have been paid all compensation
owed and for all hours worked, I have received all the leave and leave benefits
and protections for which I am eligible, and I have not suffered any on-the-job
injury for which I have not already filed a workers’ compensation claim.
 
2.

--------------------------------------------------------------------------------


6. Non-Disparagement. I hereby agree not to disparage the Company, or its
officers, directors, employees, shareholders or agents, in any manner likely to
be harmful to its or their business, business reputation, or personal
reputation; provided, however, that I will respond accurately and fully to any
question, inquiry or request for information when required by legal process.
 
I acknowledge that to become effective, I must sign and return this Release to
the Company on or before June 27, 2008 (but in no event before my last day of
employment with the Company), and I must not revoke it thereafter.
 


 
Daniel C. Adelman, M.D.
 
/s/ Daniel C. Adelman     
 
Date: 6/6/08             
 
3.

--------------------------------------------------------------------------------





 
EXHIBIT A 




Acceptance of Option Amendment


By signing below, I hereby accept the offer of Sunesis Pharmaceuticals, Inc.
(the “Company”) to amend my outstanding stock options (set forth on Schedule 1
hereto) that have vested as of June 6, 2008, together with any options that will
vest in the event I sign that certain Release Agreement provided to me by the
Company on June 6, 2008 and I allow such Release Agreement to become effective
(collectively, “Options”) to extend the post-termination exercise period of such
Options until the earlier of (i) the original end of the term of each such
Option or (ii) June 30, 2009. I understand that any Option so amended may cease
to qualify as an “incentive stock option” to the extent such Option previously
would have qualified as an “incentive stock option.” I have been encouraged by
the Company to consult with my tax advisor for guidance on the tax implications
of this Acceptance of Option Amendment. Except as described in this Acceptance
of Option Amendment, I understand that my right to exercise any Option, and all
other rights and obligations with respect to my Options(s), will be as set forth
in my stock option agreement(s), grant notice(s) and applicable stock plan
documents. I have reviewed such documents and am aware of their terms, including
without limitation the original end of the term of each Option. I understand
that the Company will not send me notice in the future regarding the timing of
the expiration of my stock options unless and until I request such information
in writing from the Company’s stock plan administrator.
 
I understand that if I do not sign and return this Acceptance of Option
Amendment on or before July 1, 2008, my Options will not be amended as offered
hereunder.
 


 
Daniel C. Adelman, M.D.
                                          
 
Date:                                
 


 
4.

--------------------------------------------------------------------------------




 